           Case 1:18-vv-01706-UNJ Document 33 Filed 08/12/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1706V
                                         UNPUBLISHED


    ELLEN JOY DRIESEL,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: July 10, 2020
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Curtis R. Webb, Twin Falls, ID, for petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On November 2, 2018, Ellen Driesel filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 31, 2016. Petition at 1; Stipulation, filed on July 8, 2020, at ¶¶ 1-2, 4. Petitioner
further alleges that the vaccine was administered within the United States; that she
experienced the residual effects of her injury for more than six months; and that there
has been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition. Petition at 1-4; Stipulation at ¶¶ 3-5 . “Respondent denies that
petitioner sustained a SIRVA Table injury following the flu vaccination, and further
denies that the vaccine caused petitioner to suffer a shoulder injury or any other injury
or her current condition.” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01706-UNJ Document 33 Filed 08/12/20 Page 2 of 7



       Nevertheless, on July 8, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $60,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:18-vv-01706-UNJ Document 33 Filed 08/12/20 Page 3 of 7




                   IN THE UNITED STATES COURT OF FEDERAL CLAD1S
                             OFFICE OF SPECIAL MASTERS

                                                   )
ELLEN DRIESEL.                                     )
                                                   )
                   Petitioner.                     )
                                                   )      No. 18-1706V
V.                                                 )      Chief Special Master Corcoran
                                                   )      ECF
SECRETARY OF HEALTH AND HUMAN                      )
SERVICES,                                          )
                                                    )
                   Respondent.                      )
_________________ )
                                         STIPULATION

       The parties hcreby stipulate to the following matters:

        1. Ellen Driesel, petitioner. filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-lO et seq. (the ··vaccine Program'').

The petition seeks compensation for injuries allegedly related to petitioner· s receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R.   ~   I 00.3 (a) .

       2. Petitioner received a flu vaccine on October 31 , 2016 .

       3. The vaccination was administered within the United States.

       4 . Petitioner alleges that she suffered from Shoulder Injury Related to Vaccine

Administration (SIRVA) as a result of receiving the flu vaccine. and that she experienced the

residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that petitioner sustained a SIRVA Table injury following the flu
       Case 1:18-vv-01706-UNJ Document 33 Filed 08/12/20 Page 4 of 7




vaccination, and further denies that the vaccine caused petitioner to suffer a shoulder injury or

any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation. and after petitioner has filed an dec.:liun tu receive compensation

pursuant to 42 U.S.C. ~ 300aa-2 l (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $60,000.00 in the fonn of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. §300aa- l 5(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

pctition~r has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21 (a)(l ). and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' tees and costs incurred m proceeding upon this

petition.

        I 0. Petitioner and her attorney represent compensation to be provided pursuant to this

Stipulation is not for any items or services for which the Program is not primarily liable under 42

U.S.C. § 300an-15(g), to the extent that payment has been made or can reasonably be expected to

be made under any Stare compensation programs, iMurance policies, Federal or State health

benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

by entities that prov ide health sen iccs on a pre-paid basis.
                                   1




                                                   2
       Case 1:18-vv-01706-UNJ Document 33 Filed 08/12/20 Page 5 of 7




        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

l 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that. except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for petitioner's benefit as contemplated by a strict

construction of 42 U.S.C. §§ 300aa-15(a) and (d). and subject        LO   the cunditions of 42 U.S.C. §§

300aa-l 5(g) and (h).

        I 3. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs. executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments. claims, damages, loss of services. expenses and all demands

of whatever kind or nature) that have been brought. could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program. 42 U.S.C. § 300 aa-10 et seq .. on account of, or in any way growing out of, any and all

known or unknown. suspected or unsuspc<.:ted persunal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 31, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about November 2, 2018,

in the United States Court of Federal Claims as petition No. 18- l 706V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
       Case 1:18-vv-01706-UNJ Document 33 Filed 08/12/20 Page 6 of 7




        15 . If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement ofliability and

damages claimed under the National Childhood Vaccine Tnjury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutt:ly nu agrt:c:ment on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages. and further, that a change in the nature of the injury or condition or in lhe

items of compensation sought. is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States of

America or the Secretary of Health and Human Services that the flu vaccine caused petitioner· s

alleged shoulder injury or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators. successors, and/or assigns.

                                     E~D OF STIPULATION




                                                  4
         Case 1:18-vv-01706-UNJ Document 33 Filed 08/12/20 Page 7 of 7




Respectfully submitted,

PETITIONER:


(_ell(      u.~-1 ,.l
ELLr=N DRIESEL
             j

ATTORNEY OF RECORD FOR                     AUTHORIZED REPRESENTATIVE
PETITIONER:



C URTIS R. WEBB
                                           1~
                                           OF THE ATTORNEY GENERAL:



                                           C~RINE E. REEVES
                                                                  'LL_ _
752 Addison Avenue                         Deputy Director
P.O . Box 1768                             Torts Branch
Twin Falls. Idaho 83303                    Civil Division
Tel: (208) 734-1616                        U.S . Department of Justice
                                           P.O . Box 146
                                           Benjamin Franklin Station
                                           Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:                        r;:N
                                              c_ ~
                                           ATTORNEY OF RECORD FOR




TAMARA OVERBY
                                            C,(~ ~
                                           LYNN C. SCHUE
Actmg Director. Division of Injury         Trial Attorney
Compensation Programs                      Torts Branch
Healthcare Systems Bureau                  Civil Division
U.S. Department of Health                  U.S. Department of Justice
and Human Services                         P .O. Box 146
5600 Fishers Lane                          Benjamin Franklin Station
Parklawn Building, Mail Stop l IC-26       Washington, DC 20044-0146
Rockville, MD 20857                        Tel: (202) 616-3667



Dated:     11 ! /J...o

                                       5
